DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement


The information disclosure statement (IDS) submitted on 11/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statement.

EXAMINER’S AMENDMENT



An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. The reason for the amendment is to make the title more descriptive and clearly indicative of the invention to which the claims are directed. The claims have been amended to correct format issues by eliminating numbering.
The application has been amended as follows: 
The title has been amended as follows:
Including An Electrical Cable With A Seal And A Method For Producing 

The claims have been amended as follows:

1. An electrical component [[(1)]] comprising at least one electrical cable [[(2, 2')]] and an electrical functional unit [[(3)]] undetachably connected thereto at the end, wherein the electrical cable [[(2, 2')]] has at least one metallic conductor [[(4)]] and a plastic insulating sheath [[(5)]] surrounding the at least one conductor [[(4)]] and the electrical functional unit [[(3)]] comprises an isolator housing [[(7)]] injection-molded onto the plastic insulating sheath [[(5)]] of the cable [[(2, 2')]] and at least one electrical functional element [[(9)]] received therein, contacted with the at least one conductor [[(4)]], wherein the plastic insulating sheath [[(5)]] of the cable [[(2, 2')]] in the region of an annular zone [[(12)]] covered by the isolator housing [[(7)]] of the electrical functional unit [[(3)]] is circumferentially structured on its outer surface, by means of laser machining in such a way that it has a groove pattern [[(13, 19, 21, 25)]] and raised regions [[(16; 20; 20'; 23)]] remaining between the grooves [[(14, 15; 17, 18; 17', 18'; 22; 24)]], wherein the isolator housing [[(7)]] has a web pattern, which is formed during injection molding thereof by the groove pattern [[(13, 19, 21, 25)]] of the insulating jacket [[(5)]] and which corresponds thereto, and which has webs entering into the grooves [[(14, 15; 17, 18; 17', 18'; 22; 24)]] and being anchored therein in such a way that the isolator housing [[(7)]] and the plastic insulating sheath [[(5)]] are 

2. The electrical component of claim 1, wherein grooves [[(18; 18'; 24)]] extending in annularly closed manner over the circumference of the insulating sheath [[(5)]] are provided.  

3. The electrical component of claim 1, wherein grooves [[(14, 15; 17, 18; 17', 18')]] crossing one another are provided.  

4. The electrical component of claim 3, wherein the grooves [[(14, 15; 17, 18; 17', 18')]] cross one another at angles between 60º and 120º.

5. The electrical component of claim 1, wherein the depth of the grooves [[(14, 15; 17, 18; 17', 18'; 22; 24)]] amounts to between 5% and 75% of the mean thickness of the plastic insulating sheath [[(5)]].  

6. The electrical component of claim 5, wherein the depth of the grooves [[(14, 15; 17, 18; 17', 18'; 22; 24)]] amounts to between 10% and 60% of the mean thickness of the plastic insulating sheath [[(5)]].  

7. The electrical component of claim 6, wherein the depth of the grooves [[(14, 15; 17, 18; 17', 18'; 22; 24)]] amounts to between 15% and 45% of the mean thickness of the plastic insulating sheath [[(5)]].
  
8. The electrical component of claim 1, wherein the grooves [[(17', 18')]] are constructed with different depths.  

9. The electrical component of claim 8, wherein the mean depth of the grooves [[(17', 18')]] increases in the direction of the closest end of the cable [[(2)]].  

10. The electrical component of claim 1, wherein the axial width of the annular zone [[(12)]] amounts to between 0.3 times and 3 times the value of the diameter of the plastic insulating sheath [[(5)]].  

11. The electrical component of claim 10, wherein the axial width of the annular zone [[(12)]] amounts to between 0.5 times and 2 times the value of the diameter of the plastic insulating sheath [[(5)]].  

12. The electrical component of claim 1, wherein the plastic insulating sheath [[(5)]] consists of a material based on PVC, XPE, PA, FEP, ETFE, PP, PUR, TPE-E TPE- SEBS, PFA, E/VAC or derivatives thereof.  
13. The electrical component of claim 1, wherein the isolator housing [[(7)]] of the electrical functional unit [[(3)]] consists of a thermoplastic or a heat-curable material.  

14. [[the]] The electrical component of claim 1, wherein the cable [[(2, 2')]] is of single-core construction.  

15. The electrical component of claim 1, wherein the cable [[(2')]] has double insulation, wherein an insulation closest to the conductor [[(4)]] is formed by an insulating jacket [[(27)]] surrounded by the plastic insulating sheath [[(5)]], and the isolator housing [[(7)]] of the electrical functional unit [[(3)]] is additionally injection-molded onto a portion of the insulating jacket [[(27)]] protruding out of the plastic insulating sheath [[(5)]], wherein the insulating jacket [[(27)]] is structured all around on its outer surface, in the region of an annular zone [[(12")]] covered by the isolator housing [[(7)]] of the electrical functional unit [[(3)]], by means of laser machining in such a way that it has a groove pattern [[(19")]] and raised regions [[(20")]] remaining between the grooves, wherein the isolator housing [[(7)]] has a web pattern, which is formed during injection molding thereof by the groove pattern [[(19")]] of the insulating jacket [[(27)]] and which corresponds thereto, and which has webs entering into the grooves and being anchored therein.  

18. A method for manufacturing an electrical component, the method comprising:
- provision of at least one electrical cable [[(2, 2')]] having at least one metallic conductor [[(4)]] and a plastic insulating sheath [[(5)]] surrounding the at least one conductor; 
- circumferentially structuring the plastic insulating sheath [[(5)]] of the cable [[(2, 2')]] adjacent to one of the cable ends on its outer face in the region of an annular zone [[(12)]] by means of laser machining in such a way that it has a groove pattern [[(13, 19, 21, 25)]] and raised regions [[(16; 20; 20'; 23)]] remaining between the grooves [[(14, 15; 17, 18; 17’, 18'; 22; 24)]]; 
- manufacture of an intermediate product by electrical contacting at least one electrical functional element [[(9)]] with the end of at least one conductor [[(4)]] of the cable [[(2, 2')]]; 
- insertion, into an injection molding die, of the intermediate product with the electrical functional element [[(9)]] and a portion of the cable [[(2, 2')]] connected thereto and having the annular zone [[(12)]] with the groove pattern [[(13, 19, 21, 25)]] on the plastic insulating sheath [[(5)]]; 16Attorney Docket: GRAT 10266 
- manufacture of an electrical functional unit [[(3)]] joined undetachably with the cable [[(2, 2')]] by injection molding of an isolator housing [[(7)]] containing the at least one electrical functional element [[(9)]] onto the cable end, wherein, during the injection molding of the isolator housing [[(7)]] onto this through the groove pattern [[(13, 19, 21, 25)]] of the insulating sheath [[(5)]] of the cable [[(2, 2')]], a web pattern corresponding thereto is formed that has webs entering into the grooves [[(14, 15; 17, 18; 17', 18'; 22; 24)]] and being anchored there in such a way that the isolator housing [[(7)]] and the plastic insulating sheath [[(5)]] are permanently sealed off from one another against liquid media in the annular zone [[(12)]].

Allowable Subject Matter
Claims 1-18 are allowable.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the cited prior art of record does not teach or fairly suggest an electrical component comprising at least one electrical cable and an electrical functional unit undetachably connected thereto at the end, wherein the electrical cable has at least one metallic conductor and a plastic insulating sheath surrounding the at least one conductor, wherein the plastic insulating sheath of the cable in the region of an annular zone covered by the isolator housing of the electrical functional unit is circumferentially structured on its outer surface, by means of laser machining in such a way that it has a groove pattern and raised regions remaining between the grooves, wherein the isolator housing has a web pattern, which is formed during injection molding thereof by the groove pattern of the insulating jacket and which corresponds thereto, and which has webs entering into the grooves and being anchored therein in such a way that the isolator housing and the plastic insulating sheath are sealed permanently relative to one another against liquid media in the annular zone.  
Regarding Claim 18, the cited prior art of record does not teach or fairly suggest a method for manufacturing an electrical component, the method comprising:
- provision of at least one electrical cable having at least one metallic conductor  and a plastic insulating sheath surrounding the at least one conductor; -circumferentially structuring the plastic insulating sheath of the cable adjacent to one of the cable ends on its outer face in the region of an annular zone by means of laser machining in such a way that it has a groove pattern and raised regions remaining between the grooves; - insertion, into an injection molding die, of the intermediate product with the electrical functional element and a portion of the cable connected thereto and having the annular zone with the groove pattern on the plastic insulating sheath; - manufacture of an electrical functional unit joined undetachably with the cable by injection molding of an isolator housing containing the at least one electrical functional element onto the cable end, wherein, during the injection molding of the isolator housing onto this through the groove pattern of the insulating sheath of the cable, a web pattern corresponding thereto is formed that has webs entering into the grooves and being anchored there in such a way that the isolator housing and the plastic insulating sheath are permanently sealed off from one another against liquid media in the annular zone.
Thus, these limitations, in combination with, the other features of the claim, are found to be neither disclosed by nor obvious in view of the prior art of record. Claims 2-17 depend upon claim 1 and thus are allowable for at least the same reasons.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Cited Art







The cited art in PTO-892 was found during the examiner's search, but was not relied upon for this office action. However it is still considered pertinent to the applicant's disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RHADAMES J ALONZO MILLER whose telephone number is (571)270-7829. The examiner can normally be reached Mon-Fri 10am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RJA/Examiner, Art Unit 2847    

/TIMOTHY J THOMPSON/Supervisory Patent Examiner, Art Unit 2847